Citation Nr: 0837599	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-36 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board received additional medical evidence from the 
veteran at the August 2008 hearing consisting of a private 
audiological examination.  The new evidence was accompanied 
by a waiver of the veteran's right to initial consideration 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed September 2002 rating decision, the RO 
denied the veteran's claim for bilateral hearing loss because 
the medical evidence did not show a bilateral hearing loss 
disability.  

2.	Evidence received subsequent to the September 2002 RO 
decision is evidence not previously submitted to the RO.  The 
evidence relates to an unestablished fact necessary to 
substantiate the claim and presents a reasonable possibility 
of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.	The September 2002 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal by reopening the veteran's claim for service 
connection.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
bilateral hearing loss was denied by the RO in September 2002 
because the medical evidence did not show a hearing loss 
disability.  The veteran did not appeal this decision and the 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156.  The Board will address the 
evidence submitted since the September 2002 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the September 2002 RO decision denying service 
connection for hearing loss, the veteran submitted a private 
medical record from an otolaryngologist dated in June 2008.  
This audiological examination shows a diagnosis of mild to 
moderate sensorineural hearing loss.  This evidence was not 
previously reviewed by the RO.  The June 2008 medical record 
provides a diagnosis of hearing loss, which was an 
unestablished fact in the September 2002 rating decision.  
The Board finds that the new evidence raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for bilateral hearing loss. 

Accordingly, the June 2008 audiological examination is new 
and material evidence and the veteran's claim for service 
connection for bilateral hearing loss is reopened.  


ORDER

New and material evidence has been presented and the claim 
for service connection for bilateral hearing loss is 
reopened.  


REMAND

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  

In this case, the veteran served in Vietnam and received the 
National Defense Service Medal, Vietnam Campaign Medal, 
Vietnam Service Medal, Army Commendation Medal 2, Bronze Star 
Medal and an Air Medal.  His military occupational specialty 
was light weapons infantry.  In July 2002, a VA examiner 
noted that based on the veteran's recitation, it was likely 
that the veteran's history of unprotected military noise 
exposure contributed to hearing loss.  Therefore, as there 
may be a nexus between the current disability and service, a 
VA examination is warranted.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).  
The notice should also address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.	Then, the veteran should be scheduled 
for a VA examination with the appropriate 
medical specialists to determine the 
etiology of the current bilateral hearing 
loss.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the veteran's hearing 
loss disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active 
service.  

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


